
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.113


ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

        THIS ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment"), dated as of August 21, 2008, by and among COMMERCE ENERGY, INC., a
California corporation ("Borrower"), COMMERCE ENERGY GROUP, INC., a Delaware
corporation ("Parent"), the financial institutions from time to time party to
the Loan Agreement (as defined below) as lenders (collectively, the "Lenders"),
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), in its capacity as agent (in
such capacity, "Agent") for itself and the other Lenders.

WITNESSETH:

        WHEREAS, Borrower, Parent, Agent and Lenders have entered into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Borrower as set forth in the Loan and
Security Agreement, dated as of June 8, 2006, by and among Borrower, Parent,
Agent and Lenders (as the same now exists, is amended hereby and may hereafter
be further amended, modified, supplemented, extended, renewed, restated or
replaced the "Loan Agreement") and the other agreements, documents and
instruments referred to therein or at any time executed or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as all of the same now exist and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, collectively,
the "Financing Agreements");

        WHEREAS, Borrower and Parent have requested that Agent and Lenders agree
to make certain amendments to the Loan Agreement, and Agent and Lenders are
willing to agree to such request, subject to the terms and conditions contained
herein; and

        WHEREAS, Borrower, Parent, Agent and Lenders desire to enter into this
Amendment to evidence and effectuate such amendments, subject to the terms and
conditions and to the extent set forth herein.

        NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
and covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

        1.    Definitions.    

        (a)    Additional Definitions.    As used herein, the following terms
shall have the meanings given to them below and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:

          (i)  "Blocked Amount" shall mean, as of any date of determination, the
aggregate amount of cash on deposit in the Blocked Securities Account which
Agent, from time to time, instructs Wachovia Securities may not be withdrawn
from the Blocked Securities Account without the authorization of Agent.

         (ii)  "Eleventh Amendment" shall mean the Eleventh Amendment to Loan
and Security Agreement, dated as of August 21, 2008, by and among Borrower,
Parent, Agent and Lenders.

        (iii)  "Eligible Amount" shall mean, as of any date of determination,
the sum of (A) Eligible Billed Accounts, plus (B) Eligible Unbilled Accounts,
plus (C) the Value of the Eligible Inventory, minus (D) Reserves.

        (iv)  "Second Subordinated Note" shall mean the Senior Secured
Subordinated Promissory Note to be issued by Borrower and Parent in favor of
Subordinated Noteholders pursuant to the Subordinated Note Purchase Agreement in
an original principal amount up to

--------------------------------------------------------------------------------






the face amount of the Texas State Tax Lien plus all interest and penalties
accrued thereon or chargeable with respect thereto.

         (v)  "Subordinated Note Agreements" shall mean, collectively, the
Subordinated Notes, the Second Subordinated Note, the Note Purchase Agreement,
and all agreements, documents or instruments at any time executed and/or
delivered by Borrower or Parent or any other Person with, to or in favor of
Subordinated Noteholders in connection therewith or related thereto, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

        (vi)  "Subordinated Note Purchase Agreement" shall mean the Note and
Warrant Purchase Agreement , dated as of August 21, 2008, by and among
Subordinated Noteholders, Borrower and Parent, as the same may be amended,
modified, supplemented, extended, renewed, restated or replaced.

       (vii)  "Subordinated Noteholder Intercreditor Agreement" shall mean the
Lien Priority and Intercreditor Agreement, dated as of August 21, 2008, by and
among Agent and Subordinated Noteholders, as acknowledged by Borrower and
Parent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

      (viii)  "Subordinated Noteholders" shall mean, collectively, Platinum AP
Finance, LLC and any other purchaser of any Subordinated Note, together with
their successors and assigns.

        (ix)  "Subordinated Notes" shall mean the 12% Senior Secured Convertible
Notes, dated as of August 21, 2008, made by Parent and Borrower in favor of
Subordinated Noteholders, in the original principal amount of $20,931,579 and
any other Subordinated Note sold by Parent or Borrower pursuant to the
Subordinated Note Purchase Agreement, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

         (x)  "Texas State Tax Lien" shall mean the Texas State Tax Lien, in the
amount of $2,039,468.48, filed against Borrower with the county clerk of Dallas
County, Texas on July 10, 2008.

        (xi)  "Texas State Tax Lien Default" shall mean the Event of Default
arising as a result of the Texas State Tax Lien.

        (b)    Interpretation.    For purposes of this Amendment, unless
otherwise defined herein, all capitalized terms used herein which are defined in
the Loan Agreement shall have the respective meanings ascribed to such terms in
the Loan Agreement.

        2.    Waiver of Existing Defaults.    

        (a)   Subject to the terms and conditions of this Amendment, Agent and
Lenders hereby waive any and all Events of Default arising prior to the date of
this Amendment, including the Events of Default listed on Exhibit A hereto
(collectively, the "Existing Defaults"); provided, that, Agent and Lenders have
not waived, are not by this Amendment waiving, and have no intention of waiving
any Default and/or Event of Default which may arise or occur after the date
hereof, whether the same or similar to the Existing Defaults.

        (b)   The foregoing waivers shall not be construed as a bar to or a
waiver of any other or further Default and/or Event of Default on any future
occasion, whether similar in kind or otherwise and shall not constitute a
waiver, express or implied, of any of the rights and remedies of Agent and
Lenders arising under the terms of the Loan Agreement or any other Financing
Agreements on any future occasion or otherwise.

2

--------------------------------------------------------------------------------



        3.    Reserve.    Notwithstanding the waiver of the Texas State Tax Lien
Default as set forth in this Amendment, and in addition to the rights of Agent
to establish and maintain Reserves in accordance with the terms and conditions
of the Loan Agreement, at all times prior to the receipt by Agent of evidence,
in form and substance satisfactory to Agent, that the Texas State Tax Lien has
been released and all of the Indebtedness evidenced thereby satisfied and paid
in full, Agent may, in its discretion, establish and maintain a Reserve in an
amount equal to the Texas State Tax Lien plus all interest, penalties, fees,
expenses and costs accrued and accruing thereon and/or chargeable with respect
thereto as determined by Agent.

        4.    Amendments.    

        (a)    Borrowing Base.    Section 1.11 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

        "1.11 'Borrowing Base' shall mean, at any time, the difference of
(a) the lesser of (i) the sum of all collections received on the Accounts of
Borrower during the immediately preceding thirty (30) days, or (ii) the sum of
(A) eighty-five (85%) percent of the Eligible Billed Accounts, plus (B) the
lesser of $12,000,000 or sixty-five (65%) percent of the Eligible Unbilled
Accounts, plus (C) the lesser of the Inventory Loan Limit or seventy (70%)
percent multiplied by the Value of the Eligible Inventory, minus (b) Reserves."

        (b)    Encumbrances.    Section 9.8 of the Loan Agreement is hereby
amended by adding the following new clause (k) to the end thereof:

        "(k) liens and security interests in favor of Subordinated Lender on the
assets and properties of Borrower Parent pursuant to the Subordinated Note
Agreements as in effect as of the date of the Eleventh Amendment; provided,
that, such liens and security interests shall at all time be (i) junior in
priority to the liens and security interests in favor of Agent and Lenders and
(ii) subject to the terms and conditions of the Subordinated Noteholder
Intercreditor Agreement."

        (c)    Indebtedness.    Section 9.9 of the Loan Agreement is hereby
amended by adding the following new clause (h) to the end thereof:

        "(h) Indebtedness of Parent and Borrower to Subordinated Noteholders
evidenced by the Subordinated Note Agreements (as in effect on the date of the
Eleventh Amendment); provided, that, (i) the aggregate principal amount of such
Indebtedness shall not exceed $20,931,579, plus the amount of the Second
Subordinated Note, plus any principal arising from after the date hereof
pursuant to the payment of non-cash interest by incurring additional
Indebtedness having substantially the same terms, less the aggregate amount of
all repayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof, and the interest thereon shall not exceed the rate provided for
in the Subordinated Notes as in effect on the date of the Eleventh Amendment,
(ii) Agent shall have received true, correct and complete copies of all of the
Subordinated Note Agreements, as duly authorized, executed and delivered by the
parties thereto, (iii) the Indebtedness evidenced by the Subordinated Note
Agreements shall be subject and subordinate in right of payment to the payment
and satisfaction in full of all of the Obligations on terms and conditions set
forth in the Subordinated Noteholder Intercreditor Agreement, (iv) Parent and
Borrower shall not make or be required to make any payments in respect of such
Indebtedness whether pursuant to the terms of the Subordinated Note Agreements
or otherwise, except pursuant to Section 7 of the Eleventh Amendment or the
Subordinated Noteholder Intercreditor Agreement (v) Parent and Borrower shall
not, directly or indirectly, amend, modify, alter or change the terms of any of
the Subordinated Note Agreements or any agreement, document or instrument
related thereto except to the extent permitted by the Subordinated Noteholder
Intercreditor

3

--------------------------------------------------------------------------------



Agreement, (vi) Parent and Borrower shall furnish to Agent all demands and
material notices in connection with such Indebtedness either received by Parent
or Borrower or on their behalf, promptly after the receipt thereof, or sent by
Parent or Borrower or on their behalf, concurrently with the sending thereof, as
the case may be, and (vii) Agent shall have received the Subordinated Noteholder
Intercreditor Agreement, duly authorized, executed and delivered by the parties
thereto."

        (d)    Fixed Charge Coverage Ratio.    Section 9.17 of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

        "9.17 Intentionally omitted."

        (e)    Excess Availability.    Section 9.17.1 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

        "9.17.1    Excess Availability.    From and after the date of the
Eleventh Amendment, Borrower shall at all times maintain Excess Availability
greater than $2,500,000.

        (f)    EBITDA.    Section 9.17.2 of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

        "9.17 Intentionally omitted."

        (g)    Term.    The first and second sentences of Section 13 of the Loan
Agreement are hereby deleted in their entirety and the following substituted
therefor:

        "This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on December 22, 2008 unless sooner
terminated pursuant to the terms hereof; provided, that, this Agreement and all
other Financing Agreements must be terminated simultaneously."

        5.    Additional Lending.    Notwithstanding anything to the contrary
contained in the Loan Agreement, Borrower shall not request, and Agent and
Lenders shall not make, any Loans other than during the period commencing on the
20th day of each calendar month (or the next Business Day if such day is not a
Business Day) through and including the 5th day of the immediately following
calendar month (or the next Business Day if such day is not a Business Day);
provided, that, notwithstanding the foregoing or anything to the contrary in the
Loan Agreement or any other Financing Agreement, Agent and Lenders shall have no
obligation to make to Borrower, and Borrower shall not request from Agent and
Lenders, any Loans on and after the earlier to occur of (a) the date of the
receipt by Parent and Borrower of net proceeds of at least $8,000,000 from the
sale by Parent and Borrower of certain of their assets in a transaction
designated by Agent as a trigger sale (the "Trigger Sale") and (b) November 4,
2008 (the earlier to occur of the foregoing clauses (a) and (b) being referred
to herein as the "Trigger Date").

        6.    Loan Reduction.    

        (a)   At all times on and after the Trigger Date, the aggregate
outstanding principal amount of Loans shall be zero (0). The failure of Borrower
or Parent to comply with this Section 5 shall immediately constitute an Event of
Default under the Loan Agreement and the other Financing Agreements, and shall
not be subject to any cure or grace period, including any such cure or grace
period under Section 10.1(a) of the Loan Agreement.

        (b)   At all times on and after the Trigger Date, the aggregate
outstanding principal amount of Obligations shall not exceed an amount equal to
the lesser of (i) the Blocked Amount plus fifty (50%) percent of the Eligible
Amount as determined as of the date of the Trigger Date and

4

--------------------------------------------------------------------------------






(ii) the Blocked Amount plus fifty (50%) percent of the Eligible Amount as
determined as of the date of such determination.

        7.    Trigger Sale.    Borrower and Parent shall effectuate the Trigger
Sale, on terms and conditions acceptable to Agent, not later than November 3,
2008.

        8.    Permitted Payment to Subordinated Lenders.    Borrower and Parent
shall be permitted to make a payment to Subordinated Lenders from the proceeds
of the Trigger Sale, up to an amount not to exceed $5,000,000 (the "Permitted
Payment"); provided, that, (i) Borrower and Parent shall have complied with
Section 6 of this Amendment, (ii) Borrower and Parent have repaid in full all
amounts owing to suppliers or other creditors of the business sold by Borrower
and Parent pursuant to the Trigger Sale, (iii) all Letters of Credit opened for
the benefit of suppliers or other creditors of the business sold by Borrower and
Parent pursuant to the Trigger Sale shall be terminated and returned to Agent,
or such Letters of Credit shall be permanently reduced to reflect the Trigger
Sale, (iv) as of the date of any such Permitted Payment and after giving effect
thereto, the aggregate outstanding principal amount of Obligations shall not
exceed an amount equal to the Blocked Amount plus fifty (50%) percent of the
Eligible Amount. Agent agrees to consult in good faith with Subordinated Lenders
regarding the circumstances under which such Permitted Payment may be increased
to an amount not to exceed $10,000,000.

        9.    Updated Forecast.    Borrower and Parent have delivered to Agent a
revised Forecast through December 31, 2008, a copy of which is attached as
Exhibit B hereto.

        10.    Additional Default.    Borrower and Parent hereby acknowledge,
confirm and agree that the failure of Borrower or Parent to comply with the
terms and conditions of this Amendment shall constitute an additional Event of
Default under the Loan Agreement and the other Financing Agreements.

        11.    Release and Covenant Not to Sue.    

        (a)    Release.    In consideration of the agreements of Agent and
Lenders contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each of Borrower and
Parent, on behalf of itself and its successors, assigns, heirs, executor,
administrator and other legal representatives, hereby, jointly and severally,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, Lenders, their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other parties being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower or Parent, or any of
their successors, assigns, heirs, executor, administrator or other legal
representatives, as the case may be, may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Amendment, including, without limitation, for or on
account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the date hereof, or the other
Financing Agreements.

          (i)  Borrower and Parent understand, acknowledge and agree that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an

5

--------------------------------------------------------------------------------



injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

         (ii)  Borrower and Parent agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
release set forth above.

        (b)    Covenant Not to Sue.    Each of Borrower and Parent, on behalf of
itself and its successors, assigns, heirs, executor, administrator and other
legal representatives, hereby jointly and severally, absolutely, unconditionally
and irrevocably, covenants and agrees with each Releasee that it will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged by Borrower or Parent
pursuant to Section 10(a) above. If Borrower or Parent violates the foregoing
covenant, such Borrower or Parent, as the case may be, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.

        12.    Agent and Lenders.    Each Lender hereby authorizes and directs
Agent, on behalf of Lenders, to enter into, execute, deliver and perform under
the Subordinated Noteholder Intercreditor Agreement.

        13.    Amendment Fee.    Borrower shall pay to Agent, for the benefit of
Lenders based upon their respective Pro Rate Shares, an amendment fee in an
aggregate amount equal to $450,000, payable in installments of $150,000 as of
the close of business on September 19, 2008, October 20, 2008 and November 19,
2008 and which shall be fully earned as of each such date.

        14.    Representations, Warranties and Covenants.    In addition to the
continuing representations, warranties and covenants at any time made by
Borrower and Parent to Agent and Lenders pursuant to the Loan Agreement and the
other Financing Agreements, Borrower and Parent hereby jointly and severally
represent, warrant and covenant with and to Agent and Lenders as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof):

        (a)   this Amendment has been duly authorized, executed and delivered by
all necessary action on the part of Borrower and Parent, and the agreements and
obligations of Borrower and Parent contained herein constitute legal, valid and
binding obligations of Borrower and Parent, enforceable in accordance with their
respective terms;

        (b)   all of the material representations and warranties set forth in
the Loan Agreement and the other Financing Agreements, each as amended hereby,
are true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
date;

        (c)   as of the date of this Amendment and after giving effect hereto,
no Default or Event of Default exists or has occurred and is continuing; and

        (d)   on a bi-weekly basis commencing on the second (2nd) Monday
immediately following the date hereof, Borrower and Parent shall report to Agent
in writing concerning the status of the Texas State Tax Lien, including, without
limitation, the status of any proceedings relating to the Texas State Tax Lien
and the then current amount of the Texas State Tax Lien inclusive of all
interest, fees, penalties, costs and expenses accrued and accruing thereon or
chargeable with respect thereto, and any other information relating to the Texas
State Tax Lien as Agent may request from time to time.

6

--------------------------------------------------------------------------------



        15.    Conditions Precedent.    The effectiveness of this Amendment
shall be subject to the satisfaction of each of the following conditions:

        (a)   Agent shall have received, in form and substance satisfactory to
Agent, an executed copy of an original or executed original counterparts of this
Amendment, duly authorized, executed and delivered by Borrower, Parent and
Lenders;

        (b)   Agent shall have received all of the Subordinated Note Agreements,
each in form and substance satisfactory to Agent;

        (c)   Agent shall have received, in form and substance satisfactory to
Lender, evidence, in form and substance satisfactory to Agent, that the net
proceeds of the Subordinated Notes have been remitted by Subordinated
Noteholders in accordance with the direction letter attached as Exhibit C
hereto;

        (d)   Agent shall have received, in form and substance satisfactory to
Agent, an executed copy of an original or executed original counterparts of the
Suboridnated Noteholder Intercreditor Agreement, duly authorized executed and
delivered by Subordinated Lenders; and

        16.    Further Assurances.    Borrower and Parent shall execute and
deliver such additional documents and take such additional action as may be
requested by Agent to effectuate the provisions and purposes of this Amendment.

        17.    Governing Law.    The validity, interpretation and enforcement of
this Amendment and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of California but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
California.

        18.    Binding Agreement.    This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

        19.    Effect of this Agreement.    Except as modified pursuant hereto,
no other changes or modifications to the Financing Agreements are intended or
implied and in all other respects the Financing Agreements and each provision
thereof, including, without limitation, Section 9.18 of the Loan Agreement, are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.

        20.    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other method of electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on the clay and year first above written.

AGENT   BORROWER
WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN)
 
COMMERCE ENERGY, INC.
By:
 
/s/ Carlos Valles


--------------------------------------------------------------------------------


 
By:
 
/s/ Gregory L. Craig

--------------------------------------------------------------------------------

Title:   Director   Title:   Chief Executive Officer
LENDERS
 
PARENT
WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN)
 
COMMERCE ENERGY GROUP, INC.
By:
 
/s/ Carlos Valles


--------------------------------------------------------------------------------


 
By:
 
/s/ Gregory L. Craig

--------------------------------------------------------------------------------

Title:   Director   Title:   Chief Executive Officer
WELLS FARGO FOOTHILL, LLC
 
 
 
 
By:
 
/s/ Rina Shinoda


--------------------------------------------------------------------------------


 
 
 
  Title:   Vice President        

8

--------------------------------------------------------------------------------



EXHIBIT A
[Existing Defaults]

        1.     the Event of Default arising as a result of the failure of
Borrower to comply with Section 4(b)(ii) of the Tenth Amendment to Loan and
Security Agreement, dated as of July 25, 2008, by and among Agent, Lenders,
Borrower and Parent.

        2.     the Event of Default arising as a result of the failure of
Borrower to comply with Section 4(c) of the Tenth Amendment to Loan and Security
Agreement, dated as of July 25, 2008, by and among Agent, Lenders, Borrowers and
Parent.

        3.     the Texas State Tax Lien Default.

--------------------------------------------------------------------------------



EXHIBIT B
to
Eleventh Amendment
[See attached]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.113

